Citation Nr: 0807606	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  02-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for PTSD.  This case was previously before the Board 
in August 2006, at which time it was remanded to ensure due 
process.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.  

The Board notes that in its August 2006 determination, it 
granted the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Accordingly, this decision is limited to the 
issue set forth on the cover page.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, depression 
and occasional nightmares and flashbacks.

2.  There is no objective evidence of delusions, 
hallucinations, thought or communication impairment, 
disorientation, inappropriate behavior, significant memory 
loss, an intermittent inability to perform activities of 
daily living, or a persistent danger of the veteran hurting 
himself or others. 


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (Jan. 30, 
2008).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The Board notes that this letter also advised the 
veteran of the evidence needed to establish a disability 
rating and effective date, to include submitting or advising 
VA of any evidence that concerns the level of disability.  

Moreover, the notice informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  The VCAA notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
case was last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include statements 
submitted on the veteran's behalf, VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting lay 
statements and treatment records, as well as providing 
testimony as to the impact of PTSD on his life and 
employment.  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  For example, a GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF Score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant), or 
where there is major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 indicates some mild symptomatology (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  

The evidence supporting the veteran's claim includes the 
medical findings in VA outpatient treatment records and on VA 
psychiatric examinations.  In this regard, the Board observes 
that he complained of mood swings and a worsening temper in 
August 2001.  Examinations showed a flat affect and 
occasional hyperalertness.  It was reported the following 
month that although the veteran was casually and 
appropriately dressed, he had a slightly unkempt appearance.  
It was also indicated that he did not bathe as often as he 
should.  He described having nightmares of Vietnam and daily 
intrusive thoughts.  

During the VA psychiatric examination in October 2001, the 
veteran stated that he was socially isolated.  A mental 
status evaluation revealed that his affect was blunted.  His 
insight was only fair to poor and his judgment was fair.  
Similarly, on the most recent VA psychiatric examination, 
conducted in April 2004, the veteran related that he had few 
ongoing friendships, as well as a propensity to shun social 
interactions and activities.  His affect was restricted in 
range and blunted.  His mood was very subdued.  His insight 
was said to be only partial, at best.  

VA outpatient treatment records dated from 2003 to 2006 
reflect continued treatment for psychiatric complaints.  

In January 2005, a pastor related that she had known the 
veteran for 30 years, and had watched him try to work with 
great anguish, anxiety and stress that came when he tried to 
perform even simple tasks.  His spouse noted that the veteran 
was irritable and stared into space.  

The evidence against the veteran's claim includes the VA 
medical records.  In this regard, the Board observes that he 
has, on all examinations, been fully oriented.  He was calm 
and cooperative on the VA psychiatric examination in October 
2001.  He was also described as being well-groomed, with fair 
hygiene.  At that time, he had no delusions or paranoia, and 
no audio and visual hallucinations or suicidal or homicidal 
ideation.  The GAF score was 60-70.  

The Board also notes that the April 2004 VA psychiatric 
examination demonstrated that the veteran's attire was 
appropriate, and he had no unusual behaviors or movements.  
He was oriented, and denied any urges or intentions to harm 
others. His thinking was logical and goal-directed.  The 
examiner commented that there was no appreciable change in 
his symptoms, interpersonal problems or life circumstances.  
The examiner assigned a GAF score of 55.

In addition, the more recent VA outpatient treatment records 
show that while the veteran has on occasion been described as 
being anxious and depressed, he is also well groomed with an 
appropriate affect on most visits.  He is also fully 
oriented.  There is no indication of any suicidal or 
homicidal ideation, hallucinations or delusions, or unusual 
behavior.  

In sum, the medical findings fail to establish that a 100 
percent evaluation is warranted under Diagnostic Code 9411.  
There is no clinical evidence of gross impairment in thought 
processes, grossly inappropriate behavior, or persistent 
delusions or hallucinations, or any other findings that are 
required for a higher rating.  The veteran's GAF scores 
during the course of the appeal have been well above a score 
which would reflect symptoms consistent with a 100 percent 
rating. The medical evidence does not establish that the 
veteran is unable to perform the activities of daily living.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim for a higher rating for PTSD.


ORDER

An increased rating for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


